Citation Nr: 1455702	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-19 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for amblyopia, left eye.

2.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide agents.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for impotency.

5.  Entitlement to service connection for allergies to medication.

6.  Entitlement to service connection for a skin condition, claimed as dermatitis and dandruff.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for bruxism, to include as secondary to a mood disorder.

9.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

10.  Entitlement to an effective date earlier than November 13, 2007 for the grant of a 10 percent evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009, May 2009, April 2011, May 2012, and February 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Service connection is already in effect for a mood disorder.    Therefore, service connection for PTSD will be considered herein without consideration of other acquired psychiatric disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Amblyopia clearly and unmistakably existed prior to service, and clearly and unmistakably was not aggravated during service.

2.  The Veteran was not exposed to herbicide agents during military service.

3.  There is no probative evidence that the Veteran's ischemic heart disease is causally or etiologically related to service or was incurred within a year of service.

4.  No probative evidence links impotency with service.  

5.  There is no probative evidence that the Veteran's sleep apnea is causally or etiologically related to service.

6.  There is no probative evidence that the Veteran's allergies to medication are causally or etiologically related to service.

7.  There is no probative evidence that the Veteran's skin condition, claimed as dermatitis and dandruff, is causally or etiologically related to service.

8.  The Veteran does not have a diagnosis of PTSD.

9.  The Veteran was separated from service on March 18, 1953 and an application for dental treatment was not made within one year of service separation.

10.  There is no evidence of dental injury or trauma in service, the Veteran does not belong to any class of veterans entitled to VA dental treatment, and bruxism was not caused by or aggravated by the service-connected mood disorder.

11.  The Veteran's service-connected tinnitus is assigned a 10 percent disability rating, the maximum evaluation authorized under Diagnostic Code 6260, and there are no exceptional circumstances.

12.  The Veteran was service connected for tinnitus in a 1953 rating action, and assigned a non-compensable disability evaluation.

13.  The Veteran submitted a claim for an increased evaluation for tinnitus  on November 13, 2008, more than one year after the 1976 change in law permitting a compensable evaluation for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for amblyopia, left eye, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for impotency have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for allergies to medication have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for service connection for a skin condition, claimed as dermatitis and dandruff, have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

8.  The criteria for service connection for bruxism have not been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.310, 3.381, 4.150, 17.161 (2014).

9.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

10.  Entitlement to an effective date prior to November 13, 2007 for the grant of an evaluation of 10 percent for tinnitus is not warranted. 38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2014).

        
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2012); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Letters dated in March 2009, July 2010, August 2012 addressed the notice requirements, and the matters were re-adjudicated in subsequent statements of the case.  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran had VA examinations for his eyes, teeth, and for tinnitus and PTSD, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The RO did not afford the Veteran a VA examination for the other claims of service connection on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with or has sleep apnea, impotency, allergic reactions to medication, ischemic heart disease, and a skin condition, there is no indication apart from the Veteran's conclusory, generalized statements that they are associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claims on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.
   

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including cardiovascular disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is aggravated by, or is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  

A.  Amblyopia

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   

The STRs show that at the December 1950 pre-induction examination, vision in the left eye was 20/400.  Although a diagnostic label was not assigned, when examined in June 1951 in connection with officer candidate school, and where left eye visual acuity was 20/300, the formal diagnosis was made; hypermetropia and amblyopia in the left eye that was not correctable with glasses.  This chronology clearly establishes the claimed disability existed prior to service.  At August 1952 treatment vision in the left eye was 15/200 , and when examined in connection with his service separation, left eye visual acuity was again measured as 20/400 as it was during his pre-induction evaluation.  

For his part, the Veteran wrote in June 2010 that following reactions to penicillin during service he had blurry vision and floaters for a period of time.  However, his own statement indicates that these reactions were transient.  Therefore, these reactions are not considered aggravation of the pre-existing amblyopia.  Verdon, 8 Vet. App. at 537.

The Veteran had a VA examination in March 2009 at which it was noted uncorrected vision in the left eye was count fingers at 5 feet and 20/400 corrected.  The impression was amblyopia of the left eye secondary to significant anisometropia.  The examiner noted that the poor vision in the left eye was well documented in June 1951 and was consistent with the diagnosis of amblyopia.  The refraction showed a significant degree of anisometropia responsible for the poor vision in the left eye.  The examiner further felt that the Veterans military service did not aggravate the amblyopia that the Veteran had prior to military service.  As there is no medical evidence to the contrary and this is consistent with the measurements recorded prior to and during service, the Board finds that there is clear and unmistakable evidence that the amblyopia did not increase in severity during military service and that service connection must therefore be denied.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306.  

B.  Ischemic Heart Disease

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period in the 1960's and 1970's, or along the DMZ in Korea between 1968 and 1971.  Ischemic heart disease is among the diseases for which service connection is presumed due to such exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran served in Korea between March 1951 and March 1953.  Thus, it cannot be presumed that he was exposed to herbicide agents in Korea because of his dates of service.  Furthermore, the Veteran did not serve in Vietnam.  Therefore, it cannot be presumed that the Veteran was exposed to herbicide agents in service, and thus service connection is not available for ischemic heart disease or any other disability on a presumptive basis due to exposure to herbicides.  See 38 C.F.R. § 3.307(a).

The Veteran wrote in April 2010 that when in the field he was dusted with a powder that he believes was DDT.  In March 2011 the Veteran wrote that he had a heart attack in 1972 and bypass surgery 1992.  He also offered he may have had another heart attack in 1980.  He wrote in February 2012 that spraying soldiers and civilians with DDT in Korea was a "constant job" for his unit.  In March 2013 the Veteran wrote that he recalled canisters of DDT powder spray being used to disinfect ambulances and being sprayed on individuals being disinfected.  While it is credible that the Veteran was exposed to chemicals used for cleaning or pest control, the record does not show that he was exposed to herbicide agents as contemplated by VA regulations, and no probative evidence links the Veteran's ischemic heart disease to service, including by the exposure he describes.  (The Veteran himself is not shown to have the expertise to express a competent opinion on the subject.  Therefore, his opinion is not probative.)

In regards to service connection on a direct basis, the STRs do not show complaints, treatment or a diagnosis related to heart disease.  A December 1952 chest x-ray taken after the Veteran complained of chest pain and lack of appetite was negative.  The Veteran was diagnosed with influenza.  His heart and vascular systems were normal at the March 1953 separation examination.  

At an October 1953 VA examination the heart rate was regular and there was no edema, dyspnea, or cyanosis on exercise.  Private treatment records from November 2005 indicate that a stress test showed stress induced ischemia and that the Veteran had had bypass surgery 15 years before.  

There are no medical opinions of record indicating that the Veteran's ichemic heart disease is related to service.  Furthermore, the record does not show that it was incurred during service or occured within a year of service.  The Veteran has reported that he first had heart disease approximately 20 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Because the evidence preponderates against the claim of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C.  Sleep Apnea, Impotency, Allergies to Medication, and Skin Condition

The STRs do not show complaints, treatment or diagnoses related to sleep apnea, impotency, allergies to medication or a skin condition, including dermatitis and dandruff.  As discussed above, the STRs show that the Veteran was diagnosed with influenza in December 1952.  He was treated with fluids and bed rest.  At the October 1953 VA examination the skin was noted to be normal.

Private treatment records from October 2005 indicate that the Veteran had obstructive sleep apnea, for which he wore a CPAP mask.  At March 2006 private treatment the Veteran requested Cialis.  August 2006 VA treatment records state that the Veteran was having problems with erections that he felt could be related to medication.

The Veteran wrote in March 2009 that he had sleep apnea and had used a sleeping machine for the past 25 years.  He also wrote that while in Korea he had a bad cold and received several injections of Penicillin.  Several days later he became nauseated and dizzy and had hives, blurred vision and apnea.  In April 2010 the Veteran wrote that he had had impotency since 2002 and that he felt it was due to prescription drugs he used.  He also wrote that he was allergic to penicillin and other prescription drugs, and that his dandruff and dermatitis had gotten progressively worse.  September 2010 VA treatment notes indicates that the Veteran had a CPAP machine.  VA treatment records also indicate a diagnoses of sleep apnea and erectile dysfunction, together with medication allergies, including to drugs for erectile dysfunction.  An allergy to penicillin is not mentioned.  At October 2011 treatment he had a rash on the forearms and legs.

The Board notes that the Veteran is competent to report allergic reactions to medications and to having difficulty sleeping, impotency, and a skin condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the STRs do not support the Veteran's contentions of having penicillin injections during service, and in any case, nothing shows that to have produced an enduring disability.  

There are no medical opinions of record indicating that the Veteran's sleep apnea, impotency, allergies to medication, and a skin condition are related to service.  Furthermore, the record does not show that they were incurred during service.  
While the Veteran has made statements to the effect that they are related to service he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d at 1331.  

Because the evidence preponderates against the claim of service connection for sleep apnea, impotency, allergies to medication, and a skin condition, to include dermatitis and dandruff, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  PTSD

The service treatment records do not show any complaints, treatment or diagnoses related to PTSD.  

September 2011 VA primary care treatment records indicate that the Veteran had "PTSD-like symptoms."  In a PTSD screening test, the Veteran indicated having had nightmares, avoidant behavior, and being constantly on guard, watchful or easily startled.  He did not feel numb or detached or have hopelessness about the future.  The VA treatment records, which include mental health treatment, do not show an actual diagnosis of PTSD.

The Veteran had a VA examination in March 2012.  His reported stressors were the suicide of a fellow medical aid in Korea and seeing the body shortly thereafter, an administrative sergeant threatening to commit suicide, and exposure to the wounded when transporting them by ambulance. The examiner did not feel that the Veteran's symptoms met the diagnostic criteria for PSTD because the traumatic events were not persistently re-experienced.  The Veteran reported awakening agitated, presumably due to nightmares.  He described the frequency as "not often now."  The Veteran was diagnosed with mood disorder secondary to a general medical condition, and this formed the basis for the award of service connection.

The Veteran is competent to report symptoms such as nightmares and avoidant behavior, but the record does not reflect a diagnosis of PTSD.  In the absence of the presence of the claimed disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no basis on which to find that PTSD has been present at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Since an element for establishing service connection on a direct basis or a presumptive basis is the Veteran being diagnosed with PTSD at any time during the pendency of his appeal and this claimant does not have this, the Board finds that entitlement to service connection for PTSD must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

E.  Bruxism

The Veteran is claiming service connection for bruxism (teeth grinding).  In this regard, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The Board will first address the claim of entitlement to service-connected compensation benefits.  Like all service connection claims, this would be based on an in-service disease or injury/trauma that produced the claimed disability.  The Veteran has not contended, and the evidence does not demonstrate, that he sustained any injury to the teeth or suffered from any qualifying disease of the jaw in service.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150 (2014).   The extraction of teeth in service is not considered dental trauma.   

At the December 1950 induction examination and June 1951 examination no abnormalities related to the teeth were noted.  July 1951 service dental records show that the Veteran had cavities on two teeth.  There are not any in-service treatment records indicating that the Veteran had dental trauma or bruxism.  Thus, the criteria for an award of compensation for dental disability have not been met.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.  That determination is based on the criteria set forth under 38 C.F.R. § 3.381 (2014).

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted:

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions. 

(a) Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II. (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  

(c) Class II (a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II(b). Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV.  Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in §17.47(g). 

(j) Class VI.  Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 38 C.F.R. § 17.161 (2014).

For veterans discharged before October 1, 1981, the regulations require the veteran to apply for VA dental treatment within one year of discharge from the service.  38 C.F.R. § 17.161(b)(2i)(B) (2014).  The Veteran was discharged from service in March 1953, and the claims folder does not contain an application for VA dental treatment dated within one year of separation.  The present claim was submitted in July 2012.  Therefore, the Veteran did not make application for treatment within the required time period, and service connection for treatment purposes on this basis must be denied. 

In addition, the Veteran does not have a compensable service-connected dental disability, does not have a service-connected disability that is being aggravated by a dental condition, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment.  Likewise, the Veteran is not a former prisoner of war and is not claiming that a dental condition resulted from a combat wound or other service trauma as would entitle him to one time outpatient dental care.  See 38 C.F.R. § 17.161.  Given the foregoing, there is no basis for an award of service connection for treatment purposes.  Accordingly, this aspect of the appeal must be denied.

In regards to whether the Veteran's bruxism is secondary to the service-connected mood disorder, the Veteran wrote in July 2012 that he had bruxism that was due to his mood disorder.  In August 2012 he wrote that he had known about the condition of bruxism for 20 years and that he had been prescribed a mouth guard to use when sleeping.  His teeth had been gradually ground down and one front tooth was split.  

The Veteran had a VA examination in December 2012.  The dentition exhibited no apparent evidence of dental pathology, and there were no urgent dental needs or acute dental infections noted on examination.  The Veteran had all of his natural teeth except for tooth 2, which was cracked while eating popcorn.  The examiner noted that the Veteran reported a history of bruxism but that the wear on the anterior teeth was due to occlusion.  There was no wear on the posterior teeth, and the examiner felt that there would be more wear on the posterior teeth if the wear on the anterior teeth was due to bruxism.  The examiner felt that the wear was not a result of military service and did not have a permanent effect on his dentition.  The Veteran had a mental disorder examination in January 2013.  The examiner felt that there was insufficient evidence from the current examination to relate his dental condition to mood disorder or to any other mental health diagnosis.  

Since the VA examiners' opinions are based on an accurate understanding of the Veteran's history, and are adequately articulated and explained, they are the most probative evidence on the question at issue.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.  

While the Veteran has made statements to the effect that he has bruxism that is due to his mood disorder, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

Because the evidence preponderates against the claim of service connection for bruxism, to include as secondary to a mood disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

III.  Increased Evaluation for Tinnitus

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2014).  

Tinnitus is currently rated 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or, for that matter, an evaluation in excess of 10 percent on any basis, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

The Veteran wrote in June 2010 that tinnitus affects his lifestyle due to difficulty with sleeping, concentration, and emotions.  A November 2012 VA audiological examiner felt that the Veteran's tinnitus did not impact ordinary conditions of everyday life, including his ability to work.  In addition, none of the Veteran's service-connected disabilities taken together, tinnitus, bilateral hearing loss, and mood disorder, are shown to have caused marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  Similarly, there is no cogent evidence of unemployability due to the disability at issue, and thus consideration of a TDIU is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

IV.  Earlier Effective Date for a 10 Percent Evaluation for Tinnitus

The veteran is seeking in effective date earlier than November 13, 2007 for the grant of a 10 percent evaluation for tinnitus.  He filed his claim for an increased evaluation on November 13, 2008.  

Generally, the effective date for an increased evaluation is the date of the claim or the date entitlement arose, whichever is later.  The award of the increase can be the earlier date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within a year of such date.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2014).  

The Veteran was awarded service connection for tinnitus with a noncompensable evaluation in a November 1953 rating decision.  Prior to March 1976, a noncompensable evaluation was the highest available for tinnitus.  41 FR 11298 (March 18, 1976).  When a claim is received more than one year from the date of a liberalizing change of law, the benefits sought may be authorized for a period of one year prior to the date of the claim.  38 C.F.R. § 3.114(a)(3) (2014).  Since the Veteran submitted his claim for an increased evaluation for tinnitus more than one year after the 1976 change in the rating criteria, the earliest possible effective date is one year prior to his November 13, 2008 claim.  Therefore, the claim for an effective date earlier than November 13, 2007 for the grant of a 10 percent evaluation for tinnitus must be denied.  See id.


ORDER

Service connection for amblyopia is denied.

Service connection for ischemic heart disease is denied.

Service connection for sleep apnea is denied.

Service connection for impotency is denied.

Service connection for allergies to medication is denied.

Service connection for a skin condition, to include dermatitis and dandruff, is denied.

Service connection for PTSD is denied.

Service connection for bruxism, to include as secondary to a mood disorder, is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to an effective date earlier than November 13, 2007 for the grant of a 10 percent evaluation for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


